 

Exhibit 10.1

 

SEMLER SCIENTIFIC, INC.

2014 STOCK INCENTIVE PLAN

 

1.    Establishment, Purpose and Term of Plan.

 

1.1          Establishment.  The Plan is hereby established effective as of July
24, 2014.

 

1.2          Purpose.  The purpose of the Plan is to (i) advance the interests
of the Participating Company Group and its stockholders by providing an
incentive to attract, retain and reward persons performing services for the
Participating Company Group and by motivating such persons to contribute to the
growth and profitability of the Participating Company Group; and (ii) permit the
payment of compensation that qualifies as “performance-based compensation” under
Section 162(m) of the Code . The Company intends that Awards granted pursuant to
the Plan be exempt from or comply with Section 409A of the Code (including any
amendments or replacements of such Section), and the Plan shall be so construed.

 

1.3          Term of Plan.  The Plan shall continue in effect until its
termination by the Board; provided, however, that all Awards shall be granted,
if at all, within ten (10) years from the earlier of the date the Plan is
adopted by the Board or the date the Plan is duly approved by the stockholders
of the Company.

 

2.    Definitions and Construction.

 

2.1          Definitions.  Whenever used herein, the following terms shall have
their respective meanings set forth below:

 

(a)          “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. federal and state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Company’s common stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

 

(b)          “Award” means an Option, Stock Appreciation Right, Stock Bonus,
Restricted Stock, or Restricted Stock Units granted under the Plan.

 

(c)          “Award Agreement” means a written or electronic agreement between
the Company and a Participant setting forth the terms, conditions and
restrictions of the Award granted to the Participant.

 

(d)          “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).

 

(e)          “Cause” means, unless such term or an equivalent term is otherwise
defined with respect to an Award by the Participant’s Award Agreement or written
contract of employment or service, any of the following: (i) the Participant’s
theft, dishonesty, willful misconduct, breach of fiduciary duty for personal
profit, or falsification of any Participating Company documents or records;
(ii) the Participant’s material failure to abide by a Participating Company’s
code of conduct or other policies (including, without limitation, policies
relating to confidentiality and reasonable workplace conduct); (iii) the
Participant’s unauthorized use, misappropriation, destruction or diversion of
any tangible or intangible asset or corporate opportunity of a Participating
Company (including, without limitation, the Participant’s improper use or
disclosure of a Participating Company’s confidential or proprietary
information); (iv) any intentional act by the Participant which has a material
detrimental effect on a Participating Company’s reputation or business; (v) the
Participant’s repeated failure or inability to perform any reasonable assigned
duties after written notice from a Participating Company of, and a reasonable
opportunity to cure, such failure or inability; (vi) any material breach by the
Participant of any employment or service agreement between the Participant and a
Participating Company, which breach is not cured pursuant to the terms of such
agreement; or (vii) the Participant’s conviction (including any plea of guilty
or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which impairs the Participant’s ability
to perform his or her duties with a Participating Company.

 

 

 

  

(f)          “Change of Control” means the occurrence of any of the following
events:

 

(i)          A change in the ownership of the Company that occurs on the date
that any one person, or more than one person acting as a group (“Person”),
acquires ownership of the stock of the Company that, together with the stock
held by such Person, constitutes more than fifty percent (50%) of the total
voting power of the stock of the Company. For purposes of this subsection (i),
the acquisition of additional stock by any one Person, who is considered to own
more than fifty percent (50%) of the total voting power of the stock of the
Company will not be considered an additional Change of Control; or

 

(ii)         A change in the effective control of the Company that occurs on the
date that a majority of members of the Board is replaced during any twelve (12)
month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or for purposes of this subsection (ii), once any Person is considered
to be in effective control of the Company, the acquisition of additional control
of the Company by the same Person will not be considered an additional Change of
Control; or

 

(iii)        A change in the ownership of a “substantial portion of the
Company’s assets,” as defined herein. For this purpose, a “substantial portion
of the Company’s assets” shall mean assets of the Company having a total gross
fair market value equal to or more than fifty percent (50%) of the total gross
fair market value of all of the assets of the Company immediately prior to such
change in ownership. For purposes of this subsection (iii), a change in
ownership of a substantial portion of the Company’s assets occurs on the date
that any Person acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such Person or Persons)
assets from the Company that constitute a “substantial portion of the Company’s
assets.” For purposes of this subsection (c), the following will not constitute
a change in the ownership of a substantial portion of the Company’s assets: (A)
a transfer to an entity that is controlled by the Company’s stockholders
immediately after the transfer, or (B) a transfer of assets by the Company to:
(1) a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock, (2) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company, or (4) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a Person described in this subsection (c). For purposes of this
subsection (c), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 

For purposes of this Section, Persons will be considered to be acting as a group
if they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change of control event within the
meaning of Section 409A of the Code.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if its primary purpose is to (1) change the state of the
Company’s incorporation; or (2) create a holding company that will be owned in
substantially the same proportions by the Persons who held the Company’s
securities immediately before such transaction.

 

(g)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(h)          “Committee” means the committee appointed by the Board (pursuant to
Section 3 of the Plan) to administer the Plan.

 

(i)           “Company” means Semler Scientific, Inc., a Delaware corporation,
or any successor corporation thereto.

 

 

 

  

(j)           “Consultant” means a person engaged to provide consulting or
advisory services (other than as an Employee or a Director) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on a Form S-8 Registration Statement under the Securities Act.

 

(k)          “Director” means a member of the Board.

 

(l)           “Disability” means a permanent and total disability within the
meaning of Section 22(e)(3) of the Code. In the case of Awards other than
Incentive Stock Options, the Committee, in its discretion, may determine that a
different definition of Disability shall apply in accordance with standards
adopted by the Committee from time to time.

 

(m)         “Employee” means any person treated as an employee (including an
Officer or a Director who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a Director nor payment of a
director’s fee shall be sufficient to constitute employment for purposes of the
Plan. The Company shall determine in its discretion whether an individual has
become or has ceased to be an Employee and the effective date of such
individual’s employment or termination of employment, as the case may be. For
purposes of an individual’s rights, if any, under the terms of the Plan as of
the time of the Company’s determination of whether or not the individual is an
Employee, all such determinations by the Company shall be final, binding and
conclusive as to such rights, if any, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination
as to such individual’s status as an Employee.

 

(n)          “Exercise Price” means the price at which a Share may be purchased
by a Participant pursuant to the exercise of an Option or SAR.

 

(o)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(p)          “Fair Market Value” means, as of any date, the value of a share of
Stock or other property as determined by the Board, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

 

(i)          If, on such date, the Stock is listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be the closing price of a share of Stock as quoted on the national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Board, in its discretion.

 

(ii)         If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Board in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse, and
in a manner consistent with the requirements of Section 409A of the Code.

 

(q)          “Grant Date” means, with respect to an Award, the date on which the
Committee makes the determination granting such Award, or such later date as is
determined by the Committee at the time it approves the grant. The Grant Date of
an Award shall not be earlier than the date the Award is approved by the
Committee.

 

(r)          “Incentive Stock Option” means an Option intended to be (as set
forth in the Award Agreement) and which qualifies as an incentive stock option
within the meaning of Section 422(b) of the Code .

 

 

 

  

(s)          “Insider” means an Officer, a Director or other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

 

(t)          “Insider Trading Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by Directors, Officers, Employees or other service providers
who may possess material, nonpublic information regarding the Company or its
securities.

 

(u)          “Nonemployee Director” means a Director who is not an Employee of
the Company or any Affiliate.

 

(v)         “Non-statutory Stock Option” means an Option not intended to be (as
set forth in the Award Agreement) or which does not qualify as an Incentive
Stock Option.

 

(w)         “Officer” means any person designated by the Board as an officer of
the Company.

 

(x)          “Option” means an Incentive Stock Option or a Non-statutory Stock
Option granted pursuant to the Plan.

 

(y)          “Parent Corporation” means any present or future “parent
corporation” of the Company, as defined in Section 424(e) of the Code.

 

(z)          “Participant” means any eligible person who has been granted one or
more Awards.

 

(aa)        “Participating Company” means the Company or any Parent Corporation
or Subsidiary Corporation.

 

(bb)       “Participating Company Group” means, at any point in time, all
entities collectively which are then Participating Companies.

 

(cc)        “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Committee in its discretion to be applicable to a Participant
with respect to an Award. As determined by the Committee, the Performance Goals
applicable to an Award shall provide for a targeted level or levels of
achievement using one or more of the following measures: (a) cash flow; (b)
earnings per share; (c) gross revenue; (d) market share; (e) return on capital;
(f) total stockholder return; (g) share price performance; (h) return on assets
or net assets; (i) income or net income; (j) operating income or net operating
income; (k) operating profit or net operating profit; (l) operating margin or
profit margin; (m) return on operating revenue; (n) return on invested capital;
(o) product release schedules; (p) new product innovation; (q) product cost
reduction through advanced technology; (r) brand recognition/acceptance; (s)
product shipment targets; or (t) customer satisfaction.

 

(dd)       “Performance Period” means the time period during which the
Performance Goals or continued status as an Employee, Director, or Consultant
must be met as determined by the Committee at is sole discretion.

 

(ee)        “Plan” means the Semler Scientific, Inc. 2014 Stock Incentive Plan,
as amended.

 

(ff)         “Restricted Stock Award” means an Award of a Restricted Stock
granted pursuant to Section 8 of the Plan.

 

(gg)       “Restricted Stock Unit Award” means an Award of a right to receive
Stock on a future date granted pursuant to Section 9 of the Plan.

 

(hh)       “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, and
any future regulation amending, supplementing or superseding such regulation.

 

 

 

  

(ii)          “Section 16 Person” means an individual, who, with respect to the
shares of Stock, is subject to Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 

(jj)          “Securities Act” means the Securities Act of 1933, as amended.

 

(kk)        “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. Unless otherwise provided by the Board, a Participant’s Service
shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s Service.
Furthermore, a Participant’s Service shall not be deemed to have terminated if
the Participant takes any military leave, sick leave, or other bona fide leave
of absence approved by the Company. However, unless otherwise provided by the
Board, if any such leave taken by a Participant exceeds ninety (90) days, then
on the ninety-first (91st) day following the commencement of such leave the
Participant’s Service shall be deemed to have terminated, unless the
Participant’s right to return to Service is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, an unpaid leave of absence shall not be treated as Service for
purposes of determining vesting under the Participant’s Award Agreement. Except
as otherwise provided by the Board, in its discretion, the Participant’s Service
shall be deemed to have terminated either upon an actual termination of Service
or upon the business entity for which the Participant performs Service ceasing
to be a Participating Company. Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of and reason for such termination.

 

(ll)         “Stock” means a share of common stock of the Company, as adjusted
from time to time in accordance with Section 4.3 of the Plan.

 

(mm)      “Stock Appreciation Right or SAR” means an Award of a right to receive
Stock or the cash-value of stock granted pursuant to Section 6 of the Plan.

 

(nn)       “Stock Bonus” means and Award granted pursuant to Section 7 of the
Plan.

 

(oo)       “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

(pp)       “Ten Percent Stockholder” means a person who, at the time an Award is
granted to such person, owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of a Participating Company
within the meaning of Section 422(b)(6) of the Code.

 

(qq)       “Vesting Conditions” mean those conditions established in accordance
with the Plan prior to the satisfaction of which shares subject to an Award
remain subject to forfeiture or a repurchase option in favor of the Company
exercisable for the Participant’s monetary purchase price, if any, for such
shares upon the Participant’s termination of Service.

 

2.2          Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

3.    Administration.

 

3.1          The Committee.  The Plan shall be administered by the Committee.
The Committee shall consist of not less than two (2) Directors who shall be
appointed from time to time by, and shall serve at the pleasure of, the Board.
The Committee shall be comprised solely of Directors who are (a) “outside
directors” under Section 162(m) of the Code and (b) “non-employee directors”
under Rule 16b-3.

 

 

 

  

3.2          Authority of the Committee.  It shall be the duty of the Committee
to administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees Consultants and Directors shall be granted Awards;
(b) prescribe the terms and conditions of the Awards; (c) interpret the Plan and
the Awards; (d) adopt such procedures and subplans as are necessary or for the
purpose of satisfying Applicable Laws; (e) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith; and (f)
interpret, amend or revoke any such rules. Notwithstanding the preceding, the
Committee may not implement a program pursuant to which outstanding Awards are
surrendered, cancelled, or exchanged for cash, the same type of Award, or a
different Award without the approval of the holders of a majority of the shares
that are present in person or by proxy and entitled to vote at any Annual or
Special Meeting of Stockholders of the Company.

 

3.3          Delegation by the Committee.  The Committee, in its sole discretion
and on such terms and conditions as it may provide, may delegate all or any part
of its authority and powers under the Plan to one or more Directors or officers
of the Company, except that the Committee may not delegate all or any part of
its authority under the Plan with respect to Awards granted to any individual
who is subject to Section 16 Persons. Notwithstanding the foregoing, with
respect to Awards that are intended to qualify as performance-based compensation
under Section 162(m) of the Code, the Committee may not delegate its authority
and powers with respect to such Awards if such delegation would cause the Awards
to fail to so qualify. To the extent of any delegation by the Committee,
references to the Committee in this Plan and any Award Agreement shall be deemed
also to include reference to the applicable delegate(s).

 

3.4          Decisions Binding.  All interpretations, determinations and
decisions made by the Committee, the Board, and any delegate of the Committee
pursuant to the provisions of the Plan shall be final, conclusive, and binding
on all persons, and shall be given the maximum deference permitted by law.

 

4.    Shares Subject to Plan.

 

4.1          Number of Shares. Subject to adjustment as provided in Section 4.3
of the Plan, and the provisions in this Section 4.1 regarding the annual
increase, the aggregate number of shares of Stock that may be issued pursuant to
Awards may not exceed 450,000 shares of Stock (the “Share Reserve”). In
addition, the Share Reserve shall automatically increase on January 1st of each
year, for a period of not more than ten (10) years, beginning on January 1st of
the year following the year in which the Plan became effective and ending on
(and including) January 1, 2024, in an amount equal to four percent (4%) of the
total number of shares of Stock outstanding on December 31st of the preceding
calendar year. Notwithstanding the foregoing, the Board may act prior to January
1st of a given year to provide that there will be no January 1st increase in the
Share Reserve for such year or that the increase in the Share Reserve for such
year will be a lesser number of shares of Stock than would otherwise occur
pursuant to this Section 4.1.

 

4.2          Lapsed Awards.  If an Award expires without having been exercised
in full, or, with respect to Restricted Stock and Restricted Stock Units is
forfeited to the Company, the shares which were subject thereto will become
available for future grant or sale under the Plan (unless the Plan has
terminated). Shares that have been issued under the Plan under any Award will
not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if unvested shares of
Restricted Stock or Restricted Stock Units are repurchased by the Company or are
forfeited to the Company, such shares will become available for future grant
under the Plan. Shares used to pay the exercise or purchase price of an Award
and/or to satisfy the tax withholding obligations related to an Award will not
become available for future grant or sale under the Plan. To the extent an Award
under the Plan is paid out in cash rather than shares, such cash payment will
not reduce the number of shares available for issuance under the Plan.

 

4.3          Adjustments in Awards and Authorized Shares.  In the event that any
dividend (other than regular, ongoing dividends) or other distribution (whether
in the form of cash, shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the shares such that an adjustment is
determined by the Committee (in its sole discretion) to be appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended

 

 

 

  

to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust the number and class of stock. Notwithstanding the
preceding, the number of shares subject to any Award always shall be a whole
number.

 

5.    Eligibility.

 

5.1          Persons Eligible for Awards.  Awards may be granted only to
Employees, Consultants and Directors.

 

5.2          Participation in the Plan. Awards are granted solely at the
discretion of the Board. Eligible persons may be granted more than one Award.
However, eligibility in accordance with this Section shall not entitle any
person to be granted an Award, or, having been granted an Award, to be granted
an additional Award.

 

6.    Stock Options and Stock Appreciation Rights.

 

Options and SARs shall be evidenced by Award Agreements specifying the number of
shares of Stock covered thereby, in such form as the Board shall from time to
time establish. Award Agreements may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:

 

6.1          Option and SAR Limitations.  No Participant shall be granted
Options or SARs covering more than a total of 250,000 shares of Stock during any
one Company fiscal year. Notwithstanding the foregoing, during the Company
fiscal year in which a Participant first becomes an Employee, he or she may be
granted Options or SARs to purchase up to a total of an additional 100,000
shares of Stock.

 

6.2          Exercise Price. The exercise price for each Option or SAR shall be
established in the discretion of the Board; provided, however, that (a) the
exercise price per share for an Option or SAR shall be not less than the Fair
Market Value of a share of Stock on the effective date of grant of the Option or
SAR and (b) no Incentive Stock Option granted to a Ten Percent Stockholder shall
have an exercise price per share less than one hundred ten percent (110%) of the
Fair Market Value of a share of Stock on the effective date of grant of the
Incentive Stock Option. Notwithstanding the foregoing, an Option (whether an
Incentive Stock Option or a Non-statutory Stock Option) or SAR may be granted
with an exercise price lower than the minimum exercise price set forth above if
such Option or SAR is granted pursuant to an assumption or substitution for
another option or SAR in a manner qualifying under the provisions of
Section 424(a) of the Code.

 

6.3          Exercisability and Term of Options and SARs.  Options and SARs
shall be exercisable at such time or times, or upon such event or events, and
subject to such terms, conditions, Performance Goals and restrictions as shall
be determined by the Board and set forth in the Award Agreement evidencing such
Option or SAR; provided, however, that (a) no Option or SAR shall be exercisable
after the expiration of ten (10) years after the effective date of grant of such
Option or SAR and (b) no Incentive Stock Option granted to a Ten Percent
Stockholder shall be exercisable after the expiration of five (5) years after
the effective date of grant of such Incentive Stock Option. Subject to the
foregoing, unless otherwise specified by the Board in the grant of an Option or
SAR, any Option or SAR granted hereunder shall terminate ten (10) years after
the effective date of grant of the Option or SAR, unless earlier terminated in
accordance with its provisions.

 

6.4          Exercise of SAR.  Upon the exercise of a SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying: (a) the difference between the Fair Market Value of the Stock on
the date of exercise over the exercise price by (b) the number of shares with
respect to which the SAR is exercised. At the discretion of the Committee, the
payment upon exercise of a SAR may be in cash, in shares of equivalent value, in
some combination thereof or in any other manner approved by the Committee in its
sole discretion.

 

 

 

  

6.5          Payment of Exercise Price.

 

(a)          Forms of Consideration Authorized.  Except as otherwise provided
below, payment of the exercise price for the number of shares of Stock being
purchased pursuant to any Option or SAR shall be made: (i) in cash, by check or
in cash equivalent; (ii) by tender to the Company, or attestation to the
ownership, of shares of Stock owned by the Participant having a Fair Market
Value not less than the exercise price; (iii) by delivery of a properly executed
notice of exercise together with irrevocable instructions to a broker providing
for the assignment to the Company of the proceeds of a sale or loan with respect
to some or all of the shares being acquired upon the exercise of the Option
(including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a “Cashless Exercise”) or SAR; (iv) by
delivery of a properly executed notice electing a Net-Exercise; (v) by such
other consideration as may be approved by the Board from time to time to the
extent permitted by applicable law; or (vi) by any combination thereof. The
Board may at any time or from time to time grant Options and SARs which do not
permit all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.

 

(b)          Limitations on Forms of Consideration - Tender of Stock.
Notwithstanding the foregoing, an Option or SAR may not be exercised by tender
to the Company, or attestation to the ownership, of shares of Stock to the
extent such tender or attestation would constitute a violation of the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
Stock. Unless otherwise provided by the Board, an Option or SAR may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock unless such shares either have been owned by the Participant for more
than six (6) months or such other period, if any, required by the Company (and
were not used for another Option or SAR exercise by attestation during such
period) or were not acquired, directly or indirectly, from the Company.

 

6.6          Certain Additional Provisions for Incentive Stock Options.

 

(a)          Maximum Number of Shares Issuable Pursuant to Incentive Stock
Options. Subject to Section 4 above and adjustment as provided in Subsection 4.3
of the Plan, the maximum aggregate number of shares of Stock that may be issued
under the Plan pursuant to the exercise of Incentive Stock Options shall not
exceed 300,000 shares (the “ISO Share Limit”). The maximum aggregate number of
shares of Stock that may be issued under the Plan pursuant to all Awards other
than Incentive Stock Options shall be the number of shares determined in
accordance with Section 4 above, subject to adjustment as provided in
Subsection 4.3 of the Plan.

 

(b)          Exercisability. The aggregate Fair Market Value (determined on the
Grant Date(s)) of the shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company and its Subsidiaries) shall not exceed One Hundred
Thousand Dollars ($100,000).

 

(c)          Termination of Service. No Incentive Stock Option may be exercised
more than three (3) months after the Participant’s Termination of Service for
any reason other than Disability or death, unless (a) the Participant dies
during such three-month period, and/or (b) the Award Agreement or the Committee
permits later exercise (in which case the Option instead may be deemed to be a
Nonqualified Stock Option). No Incentive Stock Option may be exercised more than
one (1) year after the Participant’s Termination of Service on account of
Disability, unless (a) the Participant dies during such one-year period, and/or
(b) the Award Agreement or the Committee permit later exercise (in which case
the option instead may be deemed to be a Nonqualified Stock Option).

 

(d)          Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code ,
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of the stock of the Company or any of its Subsidiaries, the
Option may not be exercised after the expiration of five (5) years from the
Grant Date.

 

 

 

  

6.7          Effect of Termination of Service.

 

(a)          Option and SAR Exercisability.  Subject to earlier termination of
the Option or SAR as otherwise provided by this Plan and unless a longer
exercise period is provided by the Board, an Option or SAR shall terminate
immediately upon the Participant’s termination of Service to the extent that it
is then unvested and shall be exercisable after the Participant’s termination of
Service to the extent it is then vested only during the applicable time period
determined in accordance with this Section and thereafter shall terminate:

 

(i)                    Disability.  If the Participant’s Service terminates
because of the Disability of the Participant, the Option or SAR, to the extent
unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant (or the
Participant’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the date of expiration of the
Option’s or SAR’s term as set forth in the Award Agreement evidencing such
Option or SAR.

 

(ii)                   Death.  If the Participant’s Service terminates because
of the death of the Participant, the Option or SAR, to the extent unexercised
and exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant’s legal representative or other
person who acquired the right to exercise the Option or SAR by reason of the
Participant’s death at any time prior to the expiration of twelve (12) months
after the date on which the Participant’s Service terminated, but in any event
no later than the Option or SAR Expiration Date. The Participant’s Service shall
be deemed to have terminated on account of death if the Participant dies within
three (3) months after the Participant’s termination of Service.

 

(iii)                  Termination for Cause.  Notwithstanding any other
provision of the Plan to the contrary, if the Participant’s Service is
terminated for Cause, the Option or SAR shall terminate in its entirety and
cease to be exercisable immediately upon such termination of Service.

 

(iv)                  Other Termination of Service.  If the Participant’s
Service terminates for any reason, except Disability, death or Cause, the Option
or SAR, to the extent unexercised and exercisable for vested shares on the date
on which the Participant’s Service terminated, may be exercised by the
Participant at any time prior to the expiration of three (3) months after the
date on which the Participant’s Service terminated, but in any event no later
than the Option or SAR Expiration Date.

 

(b)          Extension if Exercise Prevented by Law.  Notwithstanding the
foregoing other than termination of Service for Cause, if the exercise of an
Option or SAR within the applicable time periods set forth in Subsection 6.7(a)
of the Plan is prevented by the provisions of Section 13 below, the Option or
SAR shall remain exercisable until the later of (i) thirty (30) days after the
date such exercise first would no longer be prevented by such provisions or
(ii) the end of the applicable time period under Subsection 6.7(a), but in any
event no later than the Option or SAR Expiration Date.

 

6.8          Transferability of Options or SARs.  During the lifetime of the
Participant, an Option or SAR shall be exercisable only by the Participant or
the Participant’s guardian or legal representative. An Option or SAR shall not
be subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution. Notwithstanding the foregoing, to the extent permitted
by the Board, in its discretion, and set forth in the Award Agreement evidencing
such Option, a Non-statutory Stock Option shall be assignable or transferable
subject to the applicable limitations, if any, described in the General
Instructions to Form S-8 Registration Statement under the Securities Act.

 

7.    Stock Bonus.

 

Stock Bonus Awards shall be evidenced by Award Agreements in such form as the
Board shall from time to time establish. Award Agreements evidencing Stock Bonus
Awards may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:

 

 

 

  

7.1          Stock Bonus Limitations.  No Participant shall be granted a Stock
Bonus covering more than a total of 250,000 shares of Stock during any one
Company fiscal year. Notwithstanding the foregoing, during the Company fiscal
year in which a Participant first becomes an Employee, he or she may be granted
a Stock Bonus to purchase up to a total of an additional 100,000 shares of
Stock.

 

7.2          Vesting and Restrictions on Transfer.  Shares of Stock issued
pursuant to any Stock Bonus Award may (but need not) be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or Performance Goals, as shall be established by the Board and set
forth in the Award Agreement evidencing such Award. The Board, in its
discretion, may provide in any Award Agreement evidencing a Stock Bonus Award
that, if the satisfaction of Vesting Conditions with respect to any shares
subject to such Stock Bonus Award would otherwise occur on a day on which the
sale of such shares would violate the provisions of the Insider Trading Policy,
then satisfaction of the Vesting Conditions automatically shall be determined on
the next trading day on which the sale of such shares would not violate the
Insider Trading Policy.

 

7.3          Form of Payment to Participant.  Payment may be made in the form of
cash, whole shares of Stock, or a combination thereof, based on the Fair Market
Value of the shares of Stock earned under a Stock Bonus Award on the date of
payment, as determined in the sole discretion of the Committee.

 

7.4          Effect of Termination of Services.  Each Award Agreement will
specify the consequences of a Participant’s ceasing to be a Service Provider
prior to the settlement of a Stock Bonus Award.

 

8.    Restricted Stock Awards.

 

Restricted Stock Awards shall be evidenced by Award Agreements in such form as
the Board shall from time to time establish. Award Agreements evidencing
Restricted Stock Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 

8.1          Restricted Stock Limitations.  No Participant shall be granted
Restricted Stock covering more than a total of 250,000 shares of Stock during
any one Company fiscal year. Notwithstanding the foregoing, during the Company
fiscal year in which a Participant first becomes an Employee, he or she may be
granted Restricted Stock to purchase up to a total of an additional 100,000
shares of Stock.

 

8.2          Types of Restricted Stock Awards Authorized.  Restricted Stock
Awards may be granted upon such conditions as the Board shall determine,
including, without limitation, upon the attainment of one or more Performance
Goals.

 

8.3          Purchase Price.  The purchase price for shares of Stock issuable
under each Restricted Stock Award shall be established by the Board in its
discretion. Except as may be required by applicable law or established by the
Board, no monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving shares of Stock pursuant to a Restricted
Stock Award.

 

8.4          Payment of Purchase Price.  Except as otherwise provided below,
payment of the purchase price (if any) for the number of shares of Stock being
purchased pursuant to any Restricted Stock Award shall be made: (a) in cash, by
check or in cash equivalent; (b) by such other consideration as may be approved
by the Board from time to time to the extent permitted by applicable law; or
(c) by any combination thereof.

 

8.5          Vesting and Restrictions on Transfer.  Shares issued pursuant to
any Restricted Stock Award may (but need not) be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or Performance Goals, as shall be established by the Board and set
forth in the Award Agreement evidencing such Award. During any period in which
shares acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, such shares may not be sold, exchanged, transferred, pledged,
assigned or otherwise disposed of other than pursuant to an Ownership Change
Event or as provided in Subsection 8.7 below. The Board, in its discretion, may
provide in any Award Agreement evidencing a Restricted Stock Award that, if the
satisfaction of Vesting Conditions with respect to any shares subject to such
Restricted Stock Award would otherwise occur on a day on which the sale of such
shares would violate the provisions of the Insider Trading Policy,

 

 

 

  

then satisfaction of the Vesting Conditions automatically shall be determined on
the next trading day on which the sale of such shares would not violate the
Insider Trading Policy. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

 

8.6          Voting Rights; Dividends and Distributions.  Except as provided in
this Subsection 8.6, Subsection 8.4 and any Award Agreement, during any period
in which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, the Participant shall have all of the rights of a
stockholder of the Company holding shares of Stock, including the right to vote
such shares and to receive all dividends and other distributions paid with
respect to such shares. However, in the event of a dividend or distribution paid
in shares of Stock or other property or any other adjustment made upon a change
in the capital structure of the Company as described in Subsection 4.3 above,
any and all new, substituted or additional securities or other property (other
than normal cash dividends) to which the Participant is entitled by reason of
the Participant’s Restricted Stock Award shall be immediately subject to the
same Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid or adjustments were
made.

 

8.7          Effect of Termination of Service.  Unless otherwise provided by the
Board in the Award Agreement evidencing a Restricted Stock Award, if a
Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then (a) the
Company shall have the option to repurchase for the purchase price paid by the
Participant any shares acquired by the Participant pursuant to a Restricted
Stock Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service and (b) if the Participant did not pay any
consideration for any shares acquired by the Participant pursuant to a
Restricted Stock Award which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service. The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.

 

8.8          Non-transferability of Restricted Stock Award Rights.  Rights to
acquire shares of Stock pursuant to a Restricted Stock Award shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or the laws of descent
and distribution. All rights with respect to a Restricted Stock Award granted to
a Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

 

9.    Restricted Stock Unit Awards.

 

Restricted Stock Unit Awards shall be evidenced by Award Agreements in such form
as the Board shall from time to time establish. Award Agreements evidencing
Restricted Stock Unit Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

 

9.1          Restricted Stock Unit Limitations.  No Participant shall be granted
Restricted Stock Units covering more than a total of 250,000 shares of Stock
during any one Company fiscal year. Notwithstanding the foregoing, during the
Company fiscal year in which a Participant first becomes an Employee, he or she
may be granted Restricted Stock Units to purchase up to a total of an additional
100,000 shares.

 

9.2          Types of Restricted Stock Unit Awards Authorized.  Restricted Stock
Unit Awards may be granted upon such conditions as the Board shall determine,
including, without limitation, upon the attainment of one or more Performance
Goals.

 

9.3          Number of Securities.  Each Award Agreement will specify the number
of Awarded Securities and will provide for the adjustment of such number in
accordance with Subsection 4.3 of the Plan.

 

9.4          Purchase Price.  The purchase price for shares of Stock issuable
under each Restricted Stock Unit Award shall be established by the Board in its
discretion. Except as may be required by applicable law or

 

 

 

  

established by the Board, no monetary payment (other than applicable tax
withholding) shall be required as a condition of receiving a Restricted Stock
Unit Award.

 

9.5          Payment of Purchase Price.  Except as otherwise provided below,
payment of the purchase price (if any) for the number of shares of Stock being
purchased pursuant to any Restricted Stock Unit Award shall be made: (a) in
cash, by check or in cash equivalent; (b) by such other consideration as may be
approved by the Board from time to time to the extent permitted by applicable
law; or (c) by any combination thereof.

 

9.6          Vesting and Restrictions on Transfer.  Shares of Stock issued
pursuant to any Restricted Stock Award may (but need not) be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or Performance Goals, as shall be established by the
Board and set forth in the Award Agreement evidencing such Award. The Board, in
its discretion, may provide in any Award Agreement evidencing a Restricted Stock
Unit Award that, if the satisfaction of Vesting Conditions with respect to any
shares subject to such Restricted Stock Unit Award would otherwise occur on a
day on which the sale of such shares would violate the provisions of the Insider
Trading Policy, then satisfaction of the Vesting Conditions automatically shall
be determined on the next trading day on which the sale of such shares would not
violate the Insider Trading Policy.

 

9.7          Settlement of Restricted Units.

 

(a)          Procedure; Rights as a Stockholder.  Any Restricted Stock Unit
Award granted hereunder will be settled according to the terms of the Plan and
at such times and under such conditions as determined by the Board and set forth
in the Award Agreement. Until the Restricted Stock Unit Awards are settled and
the shares of Stock are delivered (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote, if applicable, or receive dividends or any other rights as a
stockholder will exist with respect to the Award. No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
Securities are delivered, except as provided in Subsection 4.2 of the Plan or
the applicable Award Agreement.

 

(b)          Non-transferability of Restricted Stock Unit Award Rights.  Rights
to acquire shares of Stock pursuant to a Restricted Stock Unit Award shall not
be subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or the laws of descent
and distribution. All rights with respect to a Restricted Stock Unit Award
granted to a Participant hereunder shall be exercisable during his or her
lifetime only by such Participant or the Participant’s guardian or legal
representative.

 

9.8          Cessation of Services.  Each Award Agreement will specify the
consequences of a Participant’s ceasing to be a Service Provider prior to the
settlement of a Restricted Stock Unit Award.

 

10.    Performance-Based Awards under Section 162(m) of the Code.

 

10.1        General. If the Committee, in its discretion, decides to grant an
Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code, the provisions of this Section 10 will control over any
contrary provision in the Plan. The Committee, in its discretion, also may grant
Awards that are not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code.

 

10.2        Performance Goals.  The granting and/or vesting of Awards and other
incentives under the Plan may, in the discretion of the Committee, be made
subject to the achievement of one or more Performance Goals.

 

10.3        Procedures.  To the extent necessary to comply with the
“performance-based compensation” provisions of Section 162(m) of the Code, with
respect to any Award granted subject to Performance Goals and intended to
qualify as “performance-based compensation” under such Section, on or before the
Determination Date (i.e., within the first twenty-five percent (25%) of the
Performance Period, but in no event more than ninety (90) days following the
commencement of any Performance Period or such other time as may be required or
permitted by Section 162(m) ), the Committee will, in writing: (i) designate one
or more Participants to whom an Award will be

 

 

 

  

made; (ii) determine the Performance Period; (iii) establish the Performance
Goals and amounts that may be earned for the Performance Period; and (iv)
determine any other terms and conditions applicable to the Award(s).

 

10.4        Additional Limitations.  Notwithstanding any other provision of the
Plan, any Award that is granted to a Participant and is intended to constitute
qualified “performance-based compensation” under Section 162(m) will be subject
to any additional limitations set forth in the Code (including any amendment to
Section 162(m)) or any regulations and ruling issued thereunder that are
requirements for qualification as “performance-based compensation” under Section
162(m) of the Code, and the Plan will be deemed amended to the extent necessary
to conform to such requirements.

 

10.5        Determination of Amounts Earned.  Following the completion of each
Performance Period, the Committee will certify in writing whether the applicable
Performance Goals have been achieved for such Performance Period. A Participant
will be eligible to receive payment pursuant to an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code for a
Performance Period only if the Performance Goals for such period are achieved.
In determining the amounts earned by a Participant pursuant to an Award intended
to qualified as “performance-based compensation” under Section 162(m) of the
Code, the Committee will have the right to (a) reduce or eliminate (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period;
(b) determine what actual Award, if any, will be paid in the event of a
termination of employment as the result of a Participant’s death or disability
or upon a Change of Control or in the event of a termination of employment
following a Change of Control prior to the end of the Performance Period; and
(c) determine what actual Award, if any, will be paid in the event of a
termination of employment other than as the result of a Participant’s death or
Disability prior to a Change of Control and prior to the end of the Performance
Period to the extent an actual Award would have otherwise been achieved had the
Participant remained employed through the end of the Performance Period.

 

11.    Change in Control.

 

11.1        Effect of Change in Control on Awards.  Subject to the requirements
and limitations of Section 409A of the Code, if applicable, the Board may
provide for any one or more of the following:

 

(a)          Accelerated Vesting.  The Board may, in its discretion, provide in
any Award Agreement or, in the event of a Change in Control, may take such
actions as it deems appropriate to provide for the acceleration of the
exercisability and/or vesting in connection with such Change in Control of each
or any outstanding Award or portion thereof and shares acquired pursuant thereto
upon such conditions, including termination of the Participant’s Service prior
to, upon, or following such Change in Control, to such extent as the Board shall
determine.

 

(b)          Assumption, Continuation or Substitution of Awards.  In the event
of a Change in Control, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of any Participant, assume or continue the
Company’s rights and obligations under each or any Award or portion thereof
outstanding immediately prior to the Change in Control or substitute for each or
any such outstanding Award or portion thereof a substantially equivalent Award
with respect to the Acquiror’s stock. For purposes of this Section, if so
determined by the Board, in its discretion, an Award or any portion thereof
shall be deemed assumed if, following the Change in Control, the Award confers
the right to receive, subject to the terms and conditions of the Plan and the
applicable Award Agreement, for each share of Stock subject to such portion of
the Award immediately prior to the Change in Control, the consideration (whether
stock, cash, other securities or property or a combination thereof) to which a
holder of a share of Stock on the effective date of the Change in Control was
entitled; provided, however, that if such consideration is not solely common
stock of the Acquiror, the Board may, with the consent of the Acquiror, provide
for the consideration to be received upon the exercise of the Award for each
share of Stock to consist solely of common stock of the Acquiror equal in Fair
Market Value to the per share consideration received by holders of Stock
pursuant to the Change in Control. If any portion of such consideration may be
received by holders of Stock pursuant to the Change in Control on a contingent
or delayed basis, the Board may, in its discretion, determine such Fair Market
Value per share as of the time of the Change in Control on the basis of the
Board’s good faith estimate of the present value of the probable future payment
of such consideration. Any Award or portion thereof which is neither assumed or
continued by the

 

 

 

  

Acquiror in connection with the Change in Control nor exercised as of the time
of consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control.
Notwithstanding the foregoing, shares acquired upon exercise of an Award prior
to the Change in Control and any consideration received pursuant to the Change
in Control with respect to such shares shall continue to be subject to all
applicable provisions of the Award Agreement evidencing such Award except as
otherwise provided in such Award Agreement.

 

(c)          Cash-Out of Outstanding Awards.  The Board may, in its discretion
and without the consent of any Participant, determine that, upon the occurrence
of a Change in Control, each or any Award or portion thereof outstanding
immediately prior to the Change in Control shall be canceled in exchange for a
payment with respect to each vested share (and each unvested share, if so
determined by the Board) of Stock subject to such canceled Award in (i) cash,
(ii) stock of the Company or of a corporation or other business entity a party
to the Change in Control, or (iii) other property which, in any such case, shall
be in an amount having a Fair Market Value equal to the Fair Market Value of the
consideration to be paid per share of Stock in the Change in Control, reduced by
the exercise or purchase price per share, if any, under such Award. If any
portion of such consideration may be received by holders of Stock pursuant to
the Change in Control on a contingent or delayed basis, the Board may, in its
sole discretion, determine such Fair Market Value per share as of the time of
the Change in Control on the basis of the Board’s good faith estimate of the
present value of the probable future payment of such consideration. In the event
such determination is made by the Board, the amount of such payment (reduced by
applicable withholding taxes, if any) shall be paid to Participants in respect
of the vested portions of their canceled Awards as soon as practicable following
the date of the Change in Control and in respect of the unvested portions of
their canceled Awards in accordance with the vesting schedules applicable to
such Awards.

 

12.    Tax Withholding.

 

12.1        Withholding Requirements.  Prior to the delivery of any shares or
cash pursuant to an Award (or exercise thereof), or at such earlier time as the
Tax Obligations are due, the Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy all Tax Obligations.

 

12.2        Withholding Arrangements.  The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may designate
the method or methods by which a Participant may satisfy such Tax Obligations.
As determined by the Committee in its discretion from time to time, these
methods may include one or more of the following: (a) paying cash, (b) electing
to have the Company withhold otherwise cash or shares having a Fair Market Value
equal to the amount required to be withheld, (c) delivering to the Company
already-owned shares having a Fair Market Value equal to the minimum amount
required to be withheld or remitted, provided the delivery of such shares will
not result in any adverse accounting consequences as the Committee determines in
its sole discretion, (d) selling a sufficient number of shares otherwise
deliverable to the Participant through such means as the Committee may determine
in its sole discretion (whether through a broker or otherwise) equal to the Tax
Obligations required to be withheld, (e) retaining from salary or other amounts
payable to the Participant cash having a sufficient value to satisfy the Tax
Obligations, or (f) any other means which the Committee, in its sole discretion,
determines to both comply with Applicable Laws, and to be consistent with the
purposes of the Plan. The amount of Tax Obligations will be deemed to include
any amount that the Committee agrees may be withheld at the time the election is
made, not to exceed the amount determined by using the maximum federal, state or
local marginal income tax rates applicable to the Participant or the Company, as
applicable, with respect to the Award on the date that the amount of tax or
social insurance liability to be withheld or remitted is to be determined. The
Fair Market Value of the shares to be withheld or delivered shall be determined
as of the date that the Tax Obligations are required to be withheld.

 

13.    Compliance with Securities Law.

 

13.1        Section 16 Persons.  With respect to Section 16 Persons,
transactions under this Plan are intended to qualify for the exemption provided
by Rule 16b-3. To the extent any provision of the Plan, Award Agreement or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable or appropriate by the
Committee.

 

 

 

  

13.2        Investment Representations.  As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the shares are being purchased
only for investment and without any present intention to sell or distribute such
shares if, in the opinion of counsel for the Company, such a representation is
required.

 

13.3        Inability to Obtain Authority.  The Company will not be required to
issue any Shares, cash or other property under the Plan unless all the following
conditions are satisfied: (a) the admission of the shares or other property to
listing on all stock exchanges on which such class of stock or property then is
listed; (b) the completion of any registration or other qualification or rule
compliance of the shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission, the stock
exchange on which shares of the same class are then listed, or any other
governmental regulatory body, as counsel to the Company, in its absolute
discretion, deems necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. federal, state or other governmental agency, which
counsel to the Company, in its absolute discretion, determines to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
Grant Date, vesting and/or exercise as the Company may establish from time to
time for reasons of administrative convenience. If the Committee determines, in
its absolute discretion, that one or more of the preceding conditions will not
be satisfied, the Company automatically will be relieved of any liability with
respect to the failure to issue the shares, cash or other property as to which
such requisite authority will not have been obtained.

 

14.    Amendment or Termination of Plan.

 

The Board may amend, suspend or terminate the Plan at any time.  However,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Subsection 4.3); (b) no
change in the class of persons eligible to receive Incentive Stock Options; and
(c) no other amendment of the Plan that would require approval of the Company’s
stockholders under any applicable law, regulation or rule, including the rules
of any stock exchange or market system upon which the Stock may then be listed.
No amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Board. Except as provided by
the next sentence, no amendment, suspension or termination of the Plan may
adversely affect any then-outstanding Award without the consent of the
Participant. Notwithstanding any other provision of the Plan or any Award
Agreement to the contrary, the Board may, in its sole and absolute discretion
and without the consent of any Participant, amend the Plan or any Award
Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable for the purpose of conforming the Plan or such Award Agreement to any
present or future law, regulation or rule applicable to the Plan, including, but
not limited to, Section 409A of the Code.

 

15.    Miscellaneous Provisions.

 

15.1        Indemnification.  Each person who is or shall have been a member of
the Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement; and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

 

15.2        Successors.  All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.

 

 

 

  

15.3        Rights as Employee, Consultant or Director.  No person, even though
eligible pursuant to Section 5 of the Plan, shall have a right to be selected as
a Participant, or, having been so selected, to be selected again as a
Participant. Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Participating Company to
terminate the Participant’s Service at any time. To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

 

15.4        Rights as a Stockholder.  A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued.

 

15.5        Delivery of Title to Shares.  Subject to any governing rules or
regulations, the Company shall issue or cause to be issued the shares of Stock
acquired pursuant to an Award and shall deliver such shares to or for the
benefit of the Participant by means of one or more of the following: (a) by
delivering to the Participant evidence of book entry shares of Stock credited to
the account of the Participant, (b) by depositing such shares of Stock for the
benefit of the Participant with any broker with which the Participant has an
account relationship, or (c) by delivering such shares of Stock to the
Participant in certificate form.

 

15.6        Fractional Shares.  The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.

 

15.7        Retirement and Welfare Plans.  Neither Awards made under this Plan
nor shares of Stock or cash paid pursuant to such Awards shall be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing such
benefits.

 

15.8        Section 409A of the Code.  Notwithstanding other provisions of the
Plan or any Award Agreements hereunder, no Award shall be granted, deferred,
accelerated, extended, paid out or modified under this Plan in a manner that
would result in the imposition of an additional tax under Section 409A of the
Code upon a Participant. In the event that it is reasonably determined by the
Board or, if delegated by the Board to the Committee, by the Committee that, as
a result of Section 409A of the Code , payments in respect of any Award under
the Plan may not be made at the time contemplated by the terms of the Plan or
the relevant Award Agreement, as the case may be, without causing the
Participant holding such Award to be subject to taxation under Section 409A of
the Code, including as a result of the fact that the Participant is a “specified
employee” under Section 409A of the Code, the Company will make such payment on
the first day that would not result in the Participant incurring any tax
liability under Section 409A of the Code. The Company shall use commercially
reasonable efforts to implement the provisions of this Subsection 15.8 in good
faith; provided that neither the Company, the Board nor any of the Company’s
employees, directors or representatives shall have any liability to Participants
with respect to this Subsection 15.8.

 

15.9        Severability.  If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan shall not in any way be affected or
impaired thereby.

 

15.10      No Constraint on Corporate Action.  Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

 

 

 

  

15.11      Choice of Law.  Except to the extent governed by applicable federal
law, the validity, interpretation, construction and performance of the Plan and
each Award Agreement shall be governed by the laws of the State of Delaware,
without regard to its conflict of law rules.

 

15.12      Stockholder Approval.  The Plan or any increase in the maximum
aggregate number of shares of Stock issuable thereunder as provided in
Subsection 4 (the “Authorized Shares”) shall be approved by a majority of the
outstanding securities of the Company entitled to vote by the later of (a) a
period beginning twelve (12) months before and ending twelve (12) months after
the date of adoption thereof by the Board. Awards granted prior to security
holder approval of the Plan or in excess of the Authorized Shares previously
approved by the security holders shall become exercisable no earlier than the
date of security holder approval of the Plan or such increase in the Authorized
Shares, as the case may be, and such Awards shall be rescinded if such security
holder approval is not received in the manner described in the preceding
sentence.

 

 

 